Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Subaru Kanesaka on 5 Nov 2021.

1.  (Currently Amended)  A toll collection system comprising:
a roadside antenna operable to carry out wireless communications with an onboard unit mounted on a vehicle;
a wireless communication controller predetermined 
a toll collection processing device operable to acquire the information for toll collection from the wireless communication controller 

wherein the toll collection processing device is further operable to determine whether at least any one of the roadside antenna, the wireless communication controllerpredefined 

2.  (Canceled)  

3. (Currently Amended)  The toll collection system according to claim 1, wherein 
	the toll collection processing device is further operable to output a restart instruction to carry out restart processing to at least any one of the roadside antenna, the wireless communication controllercontroller


	the optical sensor of the vehicle detector is a license plate reader operable to take an image of the vehicle and acquire license plate information from the image, and
	the toll collection processing device is further operable:
		to store the license plate information acquired by the license plate reader in a recording medium, and
		to extract the license plate information of the vehicle which is acquired by the license plate reader during the restart processing from the recording medium.

5.  (Currently Amended) The toll collection system according to claim 1, wherein
the toll collection processing device is further operable:
		to calculate an equipment ratio representing the ratio of vehicles each of which is equipped with the onboard unit, the equipment ratio indicating a percentage of the number of toll collection processing carried out by the toll collection processing unit with respect to the number of the vehicles detected by the vehicle detector, and
		to set, based on the equipment ratio, the predefined 


a roadside antenna operable to carry out wireless communications with an onboard unit mounted on a vehicle;
a wireless communication controller predetermined communication specifications of a dedicated short-range communications;
a toll collection processing device operable to acquire the information for toll collection from the wireless communication controller 
a vehicle detector including an ultrasonic sensor or an optical sensor and operable to detect a vehicle entering a communication range of the roadside antenna,
the method comprising the steps of:
		acquiring, by means of the vehicle detector, a result of detecting the vehicle entering the communication range of the roadside antenna;
		acquiring a result of the toll collection processing carried out by means of the toll collection processing unit; and
		determining whether at least any one of the roadside antenna, the wireless communication controllerpredefined .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 2002/0140577 to Kavner discloses a tolling system which determines an abnormality by comparing vehicle data to transponder data as set forth in the non-final action mailed 30 Mar 2021. U.S. Patent Publication No. 2007/0008179 to Hedley et. al. discloses that a lane transaction system can reset itself if anomalies have occurred, and that anomalies may be detected based on conflicting data, such as number of axels on a vehicle, or when the transaction data, such as time stamps, is different than image file data. U.S. Patent Publication No. 2016/0078299 to Nerayoff discloses determining that an error has occurred in performing an automated determination of a unique vehicle identifier and engaging a human operator. The Pennsylvania Turnpike Commission Request for Proposals discloses that the system must have an error rate of less than one in ten misreads for every tag that passes under an antenna as on p. 56. However, none of the art, alone or in combination, discloses or fairly suggests determining that a toll collection system is in an abnormal state when a ratio of the number of the toll collection processing carried out with respect to the number of vehicles detected by a vehicle detector of the system is equal to or smaller than a predefined ratio. Even though the Request for Proposal establishes a threshold ratio for performance 
The claims are eligible under 35 U.S.C. 101 because the claims recite additional elements other than generically recited elements which meaningfully integrate the abstract idea of toll processing into a system which improves the performance of the tolling system. Specifically, the claims recite a tool for diagnosis the condition of the hardware using data from the hardware itself, which recites an improvement to the functioning of the computer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628